USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: _ 1°13-20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
FINER, :
Plaintiff, :
: 19-CV-11391 (ALC)
-against- :
: ORDER
BOEHRINGER INGELHEIM :
PHARMACEUTICALS, INC., ET AL., :
Defendants. :
x

 

ANDREW L. CARTER, JR., District Judge:

The Court is in receipt of the parties’ January 8, 2020 joint letter requesting that this
action be stayed pending the determination by the Judicial Panel on Multidistrict Litigation
(“JPML”) of a pending application for a Multidistrict Litigation (“MDL”) proceeding, and
transfer to the appropriate transferee court of this case and other related cases. That request is
GRANTED. Accordingly, this action is STAYED pending the decision of the JPML in Jn re
Zantac/ Ranitidine NDMA Litig., MDL No. 2924 and all deadlines, including Defendants’

obligation to respond to the Complaint, are STAYED until further order of the Court.

SO ORDERED.
Dated: New York, New York
January 13, 2020

Andis. ? Cog

ANDREW L. CARTER, JR.
United States District Judge

 

 
